       Case 1:21-cv-00099-HBK Document 20 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN L. SHARP, JR.,                            Case No. 1:21-cv-00099-HBK
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR SUMMARY JUDGMENT
13           v.
                                                       (Doc. No. 15)
14    KATHLEEN ALLISON, Secretary of the
      CDCR and STUART SHERMAN, Warden
15    of CSATF,
16                       Defendants.
17

18          Calvin L. Sharp, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. (Doc. Nos. 1, 9). Pending

20   is Plaintiff’s motion for summary judgment filed on May 3, 2021. (Doc No. 15). This same day,

21   the Court granted Plaintiff’s construed motion to file an amended complaint. Thus, the operative

22   pleading has not yet been screened pursuant to 28 U.S.C. § 1915A and Defendants have therefore

23   not been served. (See docket). Until this matter is screened and the Court determines Plaintiff’s

24   claims are cognizable, Defendants are not required to file an answer or other responsive pleading.

25          Although Federal Rule of Civil Procedure 56 “allows a motion for summary judgment to

26   be filed at the commencement of an action, in many cases the motion will be premature until the

27   nonmovant has had time to file a responsive pleading or other pretrial proceedings have been

28   had.” Fed. R. Civ. P. 56, Advisory Committee's Notes (2010 Amendments, Note to Subdivision
        Case 1:21-cv-00099-HBK Document 20 Filed 06/17/21 Page 2 of 2


 1   (b)). Courts routinely deny motions for summary judgment as premature when the opposing

 2   party has not been served. See, e.g., Carr v. Pruitt, No. 117CV01769DADSABPC, 2020 WL

 3   3470349, at *1 (E.D. Cal. June 25, 2020); Williams v. Yuan Chen, No. S-10-1292 CKD P, 2011

 4   WL 4354533, at * 3 (E.D. Cal. Sept. 16, 2011); Moore v. Hubbard, No. CIV-S-06-2187 FCD

 5   EFB P, 2009 WL 688897, at *1 (E.D. Cal. Mar. 13, 2009). The Court will accordingly deny

 6   without prejudice Plaintiff’s summary judgment motion as premature. (Doc. No. 15). Should

 7   Plaintiff’s case proceed past the screening stage, Plaintiff may re-file his motion at that time.

 8            Accordingly, it is ORDERED:

 9            Plaintiff’s motion for summary judgment (Doc. No. 15) is DENIED as premature without

10   prejudice.

11
     IT IS SO ORDERED.
12

13
     Dated:       June 16, 2021
14                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
